Title: To Benjamin Franklin from Peter Collinson, [27 May? 1756]
From: Collinson, Peter
To: Franklin, Benjamin


London 1757 [May 27, 1756?]
I have the pleasure to tell thee how much thou art esteemed by many worthy men here: for on the Ballot for thy Election to be a Member of the Royal Society, there was not one negative Ball; an Instance of Unanimity that Lord Macclesfield told me he never before saw. So I wish thee long to enjoy that Honor deservedly and so unanimously conferred on thee. Thy Diploma will be sent when ready.
